PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $450.00 for professional services rendered to the respondent State agency. The invoice for the services was not processed for payment in the proper fiscal year due to a processing error; therefore, the claimant has not been paid. The respondent admits the validity and the amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $450.00.
Award of $450.00.